
	
		VI
		111th CONGRESS
		1st Session
		S. 517
		IN THE SENATE OF THE UNITED STATES
		
			March 3, 2009
			Mr. Dodd introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Alejandro Gomez and Juan Sebastian
		  Gomez.
	
	
		1.Permanent resident status for
			 Alejandro Gomez and Juan Sebastian Gomez
			(a)In
			 generalNotwithstanding
			 subsections (a) and (b) of section 201 of the Immigration and Nationality Act
			 (8 U.S.C. 1151) and section 240 of such Act (8 U.S.C. 1229a), Alejandro Gomez
			 and Juan Sebastian Gomez shall each be eligible for issuance of an immigrant
			 visa or for adjustment of status to that of an alien lawfully admitted for
			 permanent residence upon filing an application for issuance of an immigrant
			 visa under section 204 of such Act (8 U.S.C. 1154) or for adjustment of status
			 to lawful permanent resident.
			(b)Adjustment of
			 statusIf Alejandro Gomez or
			 Juan Sebastian Gomez enters the United States before the filing deadline
			 specified in subsection (c), he shall be considered to have entered and
			 remained lawfully in the United States and shall, if otherwise eligible, be
			 eligible for adjustment of status under section 245 of the Immigration and
			 Nationality Act (8 U.S.C. 1255) as of the date of the enactment of this
			 Act.
			(c)Deadline for
			 application and payment of feesSubsections (a) and (b) shall
			 apply only if the application for issuance of an immigrant visa or the
			 application for adjustment of status is filed with appropriate fees not later
			 than 2 years after the date of the enactment of this Act.
			(d)Reduction of
			 immigrant visa numberUpon
			 the granting of an immigrant visa or permanent resident status to Alejandro
			 Gomez and Juan Sebastian Gomez, the Secretary of State shall instruct the
			 proper officer to reduce by 2, during the current or next following fiscal
			 year—
				(1)the total number of immigrant visas that
			 are made available to natives of the country of the aliens’ birth under section
			 203(a) of the Immigration and Nationality Act (8 U.S.C. 1153(a)); or
				(2)if applicable, the total number of
			 immigrant visas that are made available to natives of the country of the
			 aliens’ birth under section 202(e) of such Act (8 U.S.C. 1153(e)).
				(e)Denial of
			 preferential immigration treatment for certain relativesThe natural parents, brothers, and sisters
			 of Alejandro Gomez and Juan Sebastian Gomez shall not, by virtue of such
			 relationship, be accorded any right, privilege, or status under the Immigration
			 and Nationality Act.
			
